 8:19-cv-00290-RGK-PRSE Doc # 29 Filed: 07/16/20 Page 1 of 2 - Page ID # 343




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOHN RUSSELL OLDSON,

                   Petitioner,                             8:19CV290

      vs.
                                               MEMORANDUM AND ORDER
SCOTT R. FRAKES,

                   Respondent.


       This matter is before the court on Petitioner John Russell Oldson’s
correspondence dated July 7, 2020. (Filing 28.) Petitioner represents that on July 2,
2020 staff at the Nebraska Department of Correctional Services opened and
inspected legal mail consisting of Respondent’s Reply Brief in Petitioner’s
presence but did not give the materials to Petitioner stating, “[W]e’ll have to do
some tests on this. If everything’s okay, you might get it back.” (Id.) Petitioner
states he has still not received Respondent’s Reply Brief and feels the actions of
the NDCS “constitute unwarranted interference in clear violation of [his]
Constitutional rights.” (Id.) The court’s progression order requires Respondent to
serve a copy of his reply brief on Petitioner. Upon consideration,

      IT IS ORDERED that:

       1.    On or before the close of business on Wednesday, August 5, 2020,
counsel for the Respondent shall submit a response to Petitioner’s correspondence
(filing 28).

      2.     The clerk of the court is directed to set a pro se case management
deadline using the following text: August 5, 2020: check for Respondent’s
response to Petitioner’s letter.
8:19-cv-00290-RGK-PRSE Doc # 29 Filed: 07/16/20 Page 2 of 2 - Page ID # 344




    Dated this 16th day of July, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
